Exhibit 10.44

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 22nd day of August,
2014, between GrubHub Inc., a Delaware corporation (the “Company”), and Brian
Lanier (the “Executive”).  

AGREEMENT

In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.Employment.

(a)At-Will Employment.  The Company shall employ the Executive pursuant to the
terms of this Agreement starting on September 4, 2014 (the “Start Date”) and
until the Executive’s employment with the Company and this Agreement are
terminated in accordance with the provisions of Section 3 (the period during
which the Executive is employed by the Company pursuant to this Agreement, the
“Term”).  The Executive will work primarily from the Company’s Chicago office
located at 111 West Washington Street, Suite 2100, Chicago, IL.  The Executive’s
employment with the Company shall be “at-will” and not for any specified time,
and may be terminated by the Company or the Executive at any time, with or
without cause; provided, however, that upon certain terminations of employment
the Executive shall be entitled to receive written notice and/or certain
benefits and payments pursuant to the terms and conditions provided in Sections
3, 4 and 5 below.

(b)Position and Duties.  During the Term, the Executive shall serve as the Chief
Technology Officer of the Company, reporting to the Chief Executive Officer of
the Company, and shall have such other powers and duties as may from time to
time be prescribed by the Chief Executive Officer.  The Executive shall devote
his full working time and efforts to the business and affairs of the
Company.  Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board, or engage in religious, charitable
or other community activities, as long as such services and activities are
disclosed to the Board and do not materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement.

(c)Protective Agreement.  As a condition of Executive’s employment with the
Company, Executive agrees to enter into the Company’s Protective Agreement (as
defined below) prior to the Start Date.  Also prior to the Start Date, Executive
agrees to provide the Company with copies of any non-competition,
non-solicitation, non-interference, confidentiality, non-disclosure or
work-for-hire agreements or similar agreement to which Executive may be subject
or bound.

(d)Policies.  Executive agrees to comply with all employee policies that the
Company may put into effect from time to time that are applicable to the
Executive and his role, including without limitation all of the policies
contained in the Company’s Employee Handbook as well as policies relating to
insider trading.

 

SF\5588687.3

--------------------------------------------------------------------------------

 

2.Compensation and Related Matters.

(a)Base Salary.  During the Term, the Executive’s initial annual base salary
shall be $350,000, payable in accordance with the Company’s standard payroll
practices for salaried employees and subject to all required and authorized
withholdings.  The Executive’s base salary shall be subject to annual review by
the Compensation Committee of the Board (the “Compensation Committee”).  The
annual base salary in effect at any given time is referred to herein as “Base
Salary.”  

(b)Incentive Compensation.  During the Term, the Executive shall be eligible to
participate in the Company’s Management Incentive Bonus Plan: the Executive’s
target bonus will be 50 percent of his annual base salary, pro-rated for fiscal
year 2014.  Executive’s Management Incentive Bonus will be based 80% on the
financial performance of the Company and 20% on the Executive’s attainment of
individually-established objectives.  To be eligible to receive any awards of
incentive compensation, the Executive must be employed by the Company on the day
on which such incentive compensation is paid, which such date will be set by the
Company in its sole discretion.  

(c)Equity Awards.  The Executive will be recommended to the Company’s
Compensation Committee to receive option grants for GrubHub Inc. stock as
follows: (i) an initial grant valued at $2 million, vesting one quarter on the
one year anniversary of the first day of the month following the Executive’s
Start Date , and 1/48 monthly thereafter for the following 36 months; and (ii) a
grant in early 2016 (or whenever other senior executives at the Company receive
their annual grant for 2016) valued at a minimum of $500,000, vesting one
quarter one year from the grant date and then 1/48 monthly thereafter for the
following 36 months.  

(d)Expenses.  During the Term, the Executive shall be entitled to receive prompt
reimbursement for all reasonable, documented business expenses incurred by the
Executive in performing services hereunder, in accordance with the Company’s
applicable expense reimbursement policies and procedures.  In addition, the
Company will reimburse Executive’s documented relocation expenses in an amount
not to exceed $100,000.

(e)Other Benefits.  During the Term, the Executive shall be eligible to
participate in the Company’s employee benefit plans as in effect from time to
time, subject to the terms of such plans.

(f)Vacation.  During the Term, the Executive shall be entitled to accrue 20 days
of paid vacation days.  The Executive shall also be entitled to all paid
holidays in accordance with the Company’s applicable policies.  

3.Termination.  During the Term, the Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, at any time and for
any reason or no reason, including under the following circumstances:

(a)Death.  The Executive’s employment hereunder shall terminate upon his death.

 

2

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

(b)Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
twelve (12)-month period.  

(c)Termination by Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) the Executive’s willful unauthorized use or disclosure of the
confidential information or trade secrets of the Company or its affiliates; (ii)
the Executive’s material breach of this Agreement or any other agreement between
the Executive and the Company or its affiliates; (iii) the Executive’s material
failure to comply with the written policies or rules of the Company or its
affiliates; (iv) the Executive’s commission of, conviction for, or plea of
“guilty” or “no contest” to, any felony or a misdemeanor involving moral
turpitude under the laws of the United States or any State; (v) the Executive’s
gross misconduct in the performance of his duties hereunder; (vi) the
Executive’s continuing failure to perform assigned duties consistent with his
title and position; (vii) the Executive’s failure to cooperate in good faith
with a governmental or internal investigation of the Company or its affiliates
or their respective managers, directors, officers or employees, if the Company
has requested the Executive’s cooperation therewith; or (viii) the Executive's
commission of any act offensive to the reasonable conscience that results in
material reputational harm to the Company.  For any termination pursuant to
paragraphs (ii), (iii) or (v) - (viii) above, the Company shall first give
written notice of the breach to the Executive, and if the breach is susceptible
to a cure, the Company shall give the Executive a reasonable opportunity to
promptly (within thirty (30) days) cure the breach.  

(d)Termination Without Cause.  The Company may terminate the Executive’s
employment hereunder at any time without Cause.  Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Sections 3(a) or (b) shall be deemed a
termination without Cause.

(e)Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, with or without Good Reason.  For purposes
of this Agreement, “Good Reason” shall mean that the Executive has complied with
the Good Reason Process (hereinafter defined) following the occurrence of any
one or more of the following events without the consent of the Executive:  (i) a
diminution in the Executive’s Base Salary (other than in connection with a
diminution in base salary that is proportionately applied to all senior
executives of the Company), unless the Company is a publicly-traded company on
the date of such diminution, in which case such diminution in the Executive’s
Base Salary must be more than ten percent (10%) (in all cases, other than in
connection with a diminution in base salary that is proportionately applied to
all senior executives of the Company); (ii) a change in the geographic location
at which the Executive provides services to the Company by more than fifty (50)
miles (provided that moving the Company’s corporate headquarters shall not
constitute a change in geographic location, so long as the Executive continues
to be able to provide services to the Company from a location not more than
fifty (50) miles from Chicago); or (iii) a material diminution of the
Executive’s title or reporting relationship.  “Good Reason Process” shall mean
that (1) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (2) the Executive notifies the Company in writing of the
first occurrence of the Good

 

3

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

Reason condition within thirty (30) days after the first occurrence of such
condition; (3) the Executive cooperates in good faith with the Company’s
efforts, for a period of thirty (30) days following such notice (the “Cure
Period”) to remedy the condition; (4) the Good Reason condition continues to
exist following the Cure Period; and (5) the Executive terminates employment
with the Company within thirty (30) days after the end of the Cure Period.  If
the Company cures the Good Reason condition during the Cure Period, Good Reason
will be deemed not to have occurred.

(f)Notice of Termination.  Except for a termination due to the Executive’s death
as specified in Section 3(a), any termination of the Executive’s employment by
the Company or any such termination by the Executive shall be communicated by a
written Notice of Termination to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon.

(g)Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated due to the Executive’s death, the date of
such death; (ii) if the Executive’s employment is terminated due to the
Executive’s disability under Section 3(b) or by the Company for Cause under
Section 3(c), the date on which the Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Company without Cause under Section
3(d), the date that is thirty (30) days after the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, the date that is thirty (30)
days after the date on which a Notice of Termination is given, and (v) if the
Executive’s employment is terminated by the Executive under Section 3(e) with
Good Reason, the date on which a Notice of Termination is given after the end of
the Cure Period (which shall be no later than thirty (30) days after the end of
the Cure Period).  Notwithstanding the foregoing, (A) in the event that the
Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement, and (B)
in the event that the Company terminates the Executive’s employment without
Cause under Section 3(d), the Company may unilaterally accelerate the Date of
Termination to any earlier date of termination, provided that the Company
continues to pay the Executive the Base Salary for the thirty (30)-day period
immediately following the date on which a Notice of Termination is given to the
Executive.

4.Compensation Upon Termination.

(a)Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate, as applicable,) (i) any unpaid Base
Salary earned through the Date of Termination, unpaid expense reimbursements
(subject to, and in accordance with, Section 2(d) of this Agreement) and unused
vacation that accrued through the Date of Termination, payable on or before the
time required by law but in no event more than thirty (30) days after the
Executive’s Date of Termination; and (ii) any vested benefits the Executive may
have under any employee benefit plan of the Company through the Date of
Termination, which vested benefits shall be paid and/or provided in accordance
with the terms of such employee benefit plans (collectively, the “Accrued
Benefit”).

 

4

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

(b)Termination by the Company Without Cause or by the Executive for Good
Reason.  If the Executive’s employment is terminated by the Company without
Cause, as provided in Section 3(d), or by the Executive for Good Reason, as
provided in Section 3(e), then the Company shall pay the Executive the Accrued
Benefit pursuant to Section 4(a).  In addition, subject to Sections 6 and 7(a)
and to the Executive delivering to the Company a general release of claims in
favor of the Company and related persons and entities in substantially the form
attached hereto as Exhibit A (the “Release”) that becomes effective and
irrevocable within sixty (60) days after the Date of Termination, then:

(i)the Company shall pay the Executive an amount equal to twelve (12) months of
the Executive’s Base Salary (less any amounts paid pursuant to Section 3(g)(B))
at the rate in effect immediately prior to the Date of Termination;

(ii)if the Executive (and his spouse and dependents, if applicable)
was  participating in the Company’s group health plan immediately prior to the
Date of Termination and the Executive (and any other qualified beneficiaries)
elect(s) to receive continued healthcare coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), then the
Company shall pay, or reimburse the Executive for, that portion of the COBRA
premiums that the Company would have paid to provide health insurance to the
Executive (and his spouse and dependents, as applicable) during the period
commencing on the Date of Termination and ending on the twelve (12)- month
anniversary thereof (or the date on which the Executive becomes eligible to
receive healthcare coverage from a subsequent employer, if earlier); and

(iii)the amounts payable under this Section 4(b) shall be paid to the Executive
in substantially equal installments in accordance with the Company’s regular
payroll practices over twelve (12) months commencing on the sixtieth (60th) day
after the Date of Termination; provided, however, that the initial payment shall
include a catch-up payment to cover amounts retroactive to the day immediately
following the Date of Termination.  Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

5.Change in Control Payment.  The provisions of this Section 5 set forth the
Executive’s rights and obligations upon the occurrence of a Change in Control
(as defined below) of the Company.  These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to his
assigned duties and his objectivity during the pendency and after the occurrence
of any such event.  These provisions shall apply in lieu of, and expressly
supersede, the provisions of Section 4(b) regarding severance pay and benefits
upon a termination of employment, if such termination of employment occurs
within the period beginning forty-five (45) days prior to and ending twelve (12)
months after the occurrence of a Change in Control.  These provisions shall
terminate and be of no further force or effect beginning twelve (12) months
after the occurrence of a Change in Control.

(a)Change in Control.  If within the period beginning forty-five (45) days prior
to and ending twelve (12) months after the occurrence of a Change in Control,
the Executive’s employment is terminated by the Company without Cause, as
provided in Section

 

5

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

3(d), or the Executive terminates the Executive’s employment for Good Reason, as
provided in Section 3(e), then, subject to Sections 6 and 7(a) and to the
delivery to the Company of a Release that becomes effective and irrevocable
within sixty (60) days after the Date of Termination,

(i)the Company shall pay the Executive an amount equal to (A) twelve (12) months
of the Executive’s Base Salary (less any amounts paid pursuant to Section
3(g)(B)) at the rate in effect immediately prior to the Change in Control or the
Date of Termination, whichever is greater, plus (B) the full year target amount
of his aggregate incentive compensation for the year of the Date of Termination
that would have been earned during the fiscal year in which the Date of
Termination occurred, multiplied by a fraction with a numerator equal to the
number of days in the fiscal year through the Date of Termination and a
denominator equal to three hundred sixty-five (365), payable no later than two
and one-half (2-1/2) months following the end of the fiscal year in which the
Date of Termination occurred;

(ii)if the Executive (and his spouse and dependents, if applicable)
was  participating in the Company’s group health plan immediately prior to the
Date of Termination and the Executive (and any other qualified beneficiaries)
elect(s) to receive continued healthcare coverage pursuant to COBRA, then the
Company shall pay, or reimburse the Executive for, that portion of the COBRA
premiums that the Company would have paid to provide health insurance to the
Executive (and his spouse and dependents, as applicable) during the period
commencing on the Date of Termination and ending on the twelve (12)- month
anniversary thereof (or the date on which the Executive becomes eligible to
receive healthcare coverage from a subsequent employer, if earlier); and

 

(iii)the amounts payable under this Section 5(a) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over twelve (12) months commencing on the sixtieth (60th) day after the
Date of Termination; provided, however, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination.  Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2).

(b)Additional Limitation.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (collectively,
such compensation, payments and distributions, the “Severance Payments”), would
be subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

 

6

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

(A)If the Severance Payments, reduced by the sum of (1) the Excise Tax (as
defined below) and (2) the total of the federal, state, and local income and
employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount (as defined below), are
greater than or equal to the Threshold Amount, the Executive shall be entitled
to the full benefits payable under this Agreement.

(B)If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the Severance Payments shall be reduced (but not below zero) to the extent
necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount.  In such event, the Severance Payments shall be reduced in the
following order:  (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits.  To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.

(ii)For the purposes of this Section 5(b), “Threshold Amount” shall mean three
(3) times the Executive’s “base amount” within the meaning of Section 280G(b)(3)
of the Code and the regulations promulgated thereunder less one dollar ($1.00);
and “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code
plus any interest or penalties incurred by the Executive with respect to such
excise tax.

(iii)The determination as to which of the alternative provisions of Section
5(b)(i) shall apply to the Executive shall be made by a nationally recognized
accounting firm mutually agreed upon by the Company and the Executive (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive.  The Company shall bear all fees and expenses
charged by the Accounting Firm in connection with such services.  For purposes
of determining which of the alternative provisions of Section 5(b)(i) shall
apply, the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.  

(c)Definitions.  For purposes of this Section 5, the following terms shall have
the following meanings:

 

7

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

(i)“Change in Control” shall mean “Change of Control” as defined in the
Stockholders’ Agreement dated May 19, 2013.  

6.Termination Obligations.

(a)No Other Payments or Benefits. Except as expressly provided in Sections 2, 4
and 5 above, upon the Executive’s termination of employment with the Company,
the Executive shall have no rights to any payments or benefits in connection
with the Executive’s employment with the Company or the termination thereof,
including without limitation, rights to any salary, bonuses, employee benefits
or other compensation which would have accrued or become payable after the
termination of the Executive’s employment, other than those expressly required
under applicable law (e.g., COBRA).  In the event of a termination of the
Executive’s employment with the Company, the Executive’s sole and exclusive
remedy shall be to receive the payments and benefits described in Section 4 or 5
above, as applicable.

(b)Resignation as Director and Officer. Except as otherwise agreed to between
the Company and the Executive, effective as of the Date of Termination of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned from all offices and directorships, if any, then held
with the Company or any of its affiliates.  At the Company’s request, the
Executive shall execute and deliver such documentation as the Company may
prescribe in order to effectuate such resignation(s).

(c)Return of Property. The Executive hereby agrees to return to the Company, no
later than the Date of Termination, all Company files, Company confidential or
proprietary information (in any form contained, including any copies thereof),
access keys, desk keys, identity badges, computers, electronic devices,
telephones and credit cards, and such other property of the Company as may be in
the Executive’s possession.

(d)Restrictive Covenants.  Following Executive’s termination of employment,
Executive shall remain subject to any ongoing obligations with respect to any
restrictive covenants (including any restrictive covenants set forth in the
Protective Agreement and Agreement Not to Complete by and between the Company
and each of its subsidiaries, affiliates, successors or assigns and the
Executive, dated the date hereof (the “Protective Agreement”)), and the receipt
of the payments and benefits described in Section 4 or 5 above, as applicable,
shall be subject to the Executive’s continued compliance with such ongoing
obligations.

7.Section 409A.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s “separation from service” (within the meaning of Section 409A of
the Code), the Company determines that the Executive is a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i) of the Code), then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement due to the Executive’s separation from service would be considered
deferred compensation otherwise subject to the twenty percent (20%) additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then such payment or
benefit shall not be

 

8

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

payable or provided, as applicable, until the date that is the earlier of (A)
six (6) months and one (1) day after the Executive’s separation from service, or
(B) the Executive’s death.  If any such delayed cash payment is otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the six
(6)-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.  

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service” (within the meaning
of Section 409A of the Code).  The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A‑1(h).

(d)The parties intend that this Agreement will be administered in accordance
with and the payments and benefits under this Agreement will comply with Section
409A of the Code.  To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code.  Each installment payment pursuant to this Agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A‑2(b)(2).  Notwithstanding the foregoing, if the Company
determines or the Executive notifies the Company that this Agreement or any
payments or benefits hereunder may not comply with Section 409A of the Code, the
Company may amend this Agreement as may be necessary to fully comply with, or be
exempt from, Section 409A of the Code and all related rules and regulations in
order to preserve the payments and benefits provided hereunder without
additional cost to either party; provided that nothing in this Section 7(d) will
create any obligation on the part of the Company to amend this Agreement or take
any other actions (nor would the Company have any liability for failing to do so
in its good faith determination).

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption therefrom, or the conditions thereof.

8.Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the

 

9

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

termination of that employment (including, without limitation, any claims of
unlawful employment discrimination whether based on age or otherwise) shall, to
the fullest extent permitted by law, be settled by arbitration in any forum and
form agreed upon by the parties or, in the absence of such an agreement, under
the auspices of the American Arbitration Association (“AAA”) in Chicago,
Illinois in accordance with the Employment Dispute Resolution Rules of the AAA,
including, but not limited to, the rules and procedures applicable to the
selection of arbitrators.  In the event that any person or entity other than the
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  This
Section 8 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 8 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 8.

9.Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the state and federal courts of the State of
Illinois.  Accordingly, with respect to any such court action, the Executive (a)
submits to the personal jurisdiction of such courts; (b) consents to service of
process; and (c) waives any other requirement (whether imposed by statute, rule
of court, or otherwise) with respect to personal jurisdiction or service of
process.

10.Indemnification.  During the Term, the Company shall purchase and maintain,
for the benefit of the Executive, director and officer liability insurance in
form at least as comprehensive as, and in an amount that is at least equal to,
that maintained by the Company for similarly situated executive officers of the
Company.

11.Integration.  This Agreement, together with the Protective Agreement,
constitutes the entire agreement and understanding between the Company and the
Executive with respect to the subject matter of this Agreement and the
Executive’s continued employment with the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement,
whether written or oral.

12.Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

13.Successor to the Executive.  This Agreement shall be binding on and inure to
the benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  None of
the Executive’s rights or obligations may be assigned or transferred by the
Executive, other than the Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law.  Notwithstanding the foregoing, in
the event of the Executive’s death after his termination of employment but prior
to the completion by the Company of all payments due him under this Agreement,
the Company shall continue such payments to the Executive’s beneficiary

 

10

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

designated in writing to the Company prior to his death (or to his estate, if
the Executive fails to make such designation).

14.Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15.Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and the termination of the Executive’s employment to the extent
necessary to effectuate the terms contained herein.

16.Amendment; Waiver.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of the Company.  No waiver of any provision hereof shall
be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

17.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, to the attention of the General
Counsel.

18.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19.Governing Law.  This is an Illinois contract and shall be construed under and
be governed in all respects by the laws of the State of Illinois, without giving
effect to the conflict of laws principles thereof.  With respect to any disputes
concerning federal law, such disputes shall be determined in accordance with the
law as it would be interpreted and applied by the United States Court of Appeals
for the Seventh Circuit.

20.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

21.Successor to Company.  The Company shall assign its rights and obligations
under this Agreement to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company expressly to assume and agree to perform this Agreement
to the same extent that the Company would be required to perform it if no
succession had taken place.  This Agreement shall be

 

11

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

binding on and inure to the benefit of and be enforceable by the Company’s
successors and assigns.

22.Acknowledgement.  The Executive acknowledges that the Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on the Executive’s own judgment.  

[Signature Page Follows]




 

12

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

GRUBHUB INC.

By:

/s/ Matthew Maloney

Its:

Chief Executive Officer and Director

 

EXECUTIVE

/s/ Brian Lanier

Brian Lanier

 

 

 

 

 

13

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

 

Exhibit A

FORM OF GENERAL RELEASE OF ALL CLAIMS

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (this “Release”) by and between Brian Lanier
(“Executive”) and GrubHub Inc., a Delaware corporation (the “Company”), is
effective eight (8) days after the date on which Executive signs this Release
(the “Effective Date”), unless Executive revokes this Release in accordance with
Section 1(c) below.  

 

1.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 1, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Release.

(a)On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company, and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000e et. seq., the Federal Civil Rights Act of 1991, 42 U.S.C. § 1981 et
seq., the Equal Pay Act, as amended, the Fair Labor Standards Act, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Employee
Retirement Income Security Act, as amended, the Civil Rights Act of 1991, the
Americans with Disabilities Act of 1990, 29 U.S.C. § 706 et seq., the Family
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Rehabilitation Act, 29 U.S.C.
§ 701 et seq., the United States Constitution and Amendments, the Illinois
Constitution, the Illinois Human Rights Act,  Illinois Employment Contract Act,
Cook County Human Rights Ordinance, the City of Chicago Human Rights Ordinance,
Illinois common law (including but not limited to claims for the intentional
infliction of emotional distress and negligent retention) and/or any other

14

 

 

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

local, state or federal law governing harassment, discrimination and/or
retaliation in employment and/or the payment of wages and benefits; Claims for
breach of contract; Claims arising in tort, including, without limitation,
Claims of wrongful dismissal or discharge, discrimination, harassment,
retaliation, fraud, misrepresentation, defamation, libel, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.  

(b)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:

(i)Claims that cannot be released as a matter of law, including, without
limitation, Claims for compensation under the Illinois Workers’ Compensation
Act, Illinois Workers’ Occupational Disease Act, Illinois Wage Payment and
Collection Act or Illinois Unemployment Insurance Act;

(ii)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(iii)Claims for indemnification under any applicable directors’ and officers’
liability insurance policy or right to indemnification now existing under the
Company’s certificate of incorporation, articles of association and/or bylaws;

(iv)Executive’s right to payments and benefits under the Employment Agreement
between Executive and the Company, dated August 22, 2014 (the “Employment
Agreement”), as applicable, that are contingent upon the execution by Executive
of this Release; and

(v)Executive’s existing rights as an equity holder under any operating
agreement, stockholders’ agreement or similar agreement of the Company and any
vested rights under any equity compensation plans, agreements or arrangements
sponsored or maintained by the Company.

(c)In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:

(i)Executive has the right to consult with an attorney before signing this
Release;

(ii)Executive has been given at least twenty-one (21) days to consider this
Release;

(iii)Executive has seven (7) days after signing this Release to revoke
Executive’s agreement to it, and this Release will not be effective,

15

 

 

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

and Executive will not receive Executive’s severance benefits, until that
revocation period has expired.  If Executive wishes to revoke Executive’s
acceptance of this Release, Executive must deliver such notice in writing, no
later than 5:00 p.m. on the 7th day following Executive’s signature to the VP of
People or such person’s designated representative, by fax or email.

2.Non-Disparagement; Transition.  Executive further agrees that:

(a)Mutual Non-Disparagement.  Executive agrees that from and after the date on
which he signs this Release forward, he shall not take any actions or make any
verbal or written statements to the public, future employers, current, former or
future employees of the Company, or any other third party which reflect
negatively on the Company or its officers or directors (or, with respect to any
director, any affiliated fund or investment vehicle known to Executive to be
represented on the Board by such director).  From and after the date on which
Executive signs this Release forward, the Company agrees not to, and to instruct
its officers and directors not to, take any actions or make any verbal or
written statements to the public, future employers of, current, former or future
employees of the Company, or any other third party which reflect negatively on
the Executive.  Each of Executive and the Company represents and warrants that
he or it (as applicable) has not taken any of the foregoing actions or made any
of the foregoing statements up until the date on which he or it (as applicable)
signs this Release.  This Section 2(a) shall does not, in any way, restrict or
impede either party from complying with any applicable law or regulation or a
valid order of a court of competent jurisdiction or an authorized government
agency, provided that such compliance does not exceed that required by law,
regulation or order.

(b)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.

3.Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, to the extent reasonable and permitted under applicable
law, (b) no other compensation, wages, bonuses, commissions and/or benefits are
due to him (other than the applicable payments and benefits under the Employment
Agreement that are contingent upon the execution by Executive of this Release),
and (c) upon the execution and delivery of this Release by the Company and
Executive, this Release will be a valid and binding obligation of Executive,
enforceable in accordance with its terms.  

4.Reaffirmation of Confidentiality/Noncompetition Covenants.  Executive
acknowledges that he is subject to certain covenants regarding the Company’s
confidential information and noncompetition pursuant to that certain Protective
Agreement

16

 

 

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

and Agreement Not to Compete by and between the Company and each of its
subsidiaries, affiliates, successors or assigns and the Executive, dated August
22, 2014 (the “Protective Agreement”).  Executive reaffirms his obligations
under, and acknowledges and agrees that he shall continue to be bound by the
Protective Agreement which shall survive the termination of Executive’s
employment with the Company and shall continue in full force and effect in
accordance with its terms.  

5.Executive’s Cooperation.  Executive shall cooperate with the Company and its
affiliates, upon the Company’s reasonable request, with respect to any internal
investigation or administrative, regulatory or judicial proceeding arising from
any charge, complaint or other action which has been or may be filed and of
which Executive has knowledge (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment and all
reasonable costs and expenses associated with any such requests shall be paid by
the Company. 

6.Governing Law.  This Release shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Illinois or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than Illinois.

7.Integration Clause.  This Release, together with the Protective Agreement,
comprises the entire agreement between the parties with regard to the subject
matter hereof and supersedes, in their entirety, any other agreements between
Executive and the Company with regard to the subject matter hereof.  This
Release may be modified only in writing, and such writing must be signed by both
parties and recited that it is intended to modify this Release.  

8.Counterparts.  This Release may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.  

(Signature page(s) follow)

 

17

 

 

 

 

SF\5588687.3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Release to be duly executed
and delivered as of the date indicated next to their respective signatures
below.

 

 

 

 

DATED: _____________, 20__

__________________________________

Brian Lanier

 

 

GRUBHUB INC.

DATED: _______________, 20__

 

 

By: _______________________________

Name:

Title:

 

 



 

 

 



 

 

 

 

 

 

SF\5588687.3